                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

RUBY LACY SLAUGHTER,                                §
                                                    §
                                                    §   CIVIL ACTION NO. 6:17-CV-00382-RC
               Plaintiff,                           §
                                                    §
v.                                                  §
                                                    §
NANCY A. BERRYHILL, ACTING                          §
COMMISSIONER, SOCIAL SECURITY                       §
ADMINISTRATION,                                     §

               Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Ruby Lacy Slaughter filed the above-styled and numbered civil action pursuant to

the Social Security Act, Section 205(g), for judicial review of the Commissioner’s denial of her

application for Social Security benefits. The cause of action was referred to United States

Magistrate Judge John D. Love, who issued a Report and Recommendation concluding that the

decision of the Commissioner should be reversed and the cause should be remanded to the

Commissioner of the Social Security Administration for further proceedings consistent with the

opinion of the Court. (Dkt. No. 17).

       Neither party has filed any objections and the prescribed time for doing so has passed.

Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the Court. It is accordingly ORDERED that the decision of the

Commissioner is REVERSED and that the cause be remanded to the Commissioner of the Social

Security Administration for proceedings consistent with this Court’s opinion.
                            So ORDERED and SIGNED February 24, 2019.




                                                            ____________________________
                                                1            Ron Clark, Senior District Judge
